      Case 1:18-cv-00019-DLH-CSM Document 48 Filed 04/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA


Jenny White, individually and on behalf of )
her minor child, E.W.,                         )
                                               ) ORDER ADOPTING STIPULATION
                       Plaintiff,              ) OF DISMISSAL WITH PREJUDICE
                                               )
               vs.                             )
                                               )
The City of Crosby, a North Dakota             ) Case No. 1:18-cv-019
municipal corporation, and a political         )
subdivision of the State of North Dakota,      )
Crosby City Councilmen Doug Anderson, )
Denise Johnson, and Troy Vassen, in their )
respective individual and official capacities, )
and City Attorney Seymour Jordan, in his )
individual and official capacity,              )
                                               )
                       Defendants.             )
______________________________________________________________________________

       Before the Court is a “Stipulation of Dismissal” filed on April 11, 2019. See Doc. No. 47.

The Court ADOPTS the stipulation (Doc. No. 47) in its entirety and ORDERS the action be

dismissed with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

with all parties to bear their own costs and fees.

       IT IS SO ORDERED.

       Dated this 15th day of April, 2019.

                                               /s/ Daniel L. Hovland
                                               Daniel L. Hovland, Chief Judge
                                               United States District Court
